                        Case 18-10512-KBO             Doc 1636           Filed 04/23/20     Page 1 of 2




                                IN THE UNITED STATES BANKRUPTCY COURT
                                     FOR THE DISTRICT OF DELAWARE

                                                                     )
         In re:                                                      )       Chapter 11
                                                                     )
         Zohar III, Corp., et al.,1                                  )       Case No. 18-10512 (KBO)
                                                                     )
                                             Debtors.                )       Jointly Administered
                                                                     )
                                                                     )       Ref. Docket No. 1612

                   CERTIFICATE OF NO OBJECTION REGARDING DOCKET NO. 1612

                  The undersigned hereby certifies that, as of the date hereof, he has received no answer,

         objection, or other responsive pleading to the Debtors’ Motion for Entry of an Order Authorizing

         Filing of Portions of Debtors’ Objection to the Patriarch Stakeholders’ Motion to Amend the

         Court’s March 30, 2020 Order and Related Declaration Under Seal [Docket No. 1612] (the

         “Motion”), filed on April 20, 2020.

                  The undersigned further certifies that he has reviewed the Court’s docket in these cases,

         and no answer, objection, or other responsive pleading to the Motion appears thereon.

         Objections to the Motion were to be filed and served by 1:30 p.m. (ET) on April 21, 2020.



                                        [Remainder of page intentionally left blank]




         1
           The Debtors, and, where applicable, the last four digits of their taxpayer identification number are as follows:
         Zohar III, Corp. (9612), Zohar II 2005-1, Corp. (4059), Zohar CDO 2003-1, Corp. (3724), Zohar III, Limited
         (9261), Zohar II 2005-1, Limited (8297), and Zohar CDO 2003-1, Limited (5119). The Debtors’ address is 3 Times
         Square, c/o FTI Consulting, Inc., New York, NY 10036.
26389133.1
                      Case 18-10512-KBO         Doc 1636     Filed 04/23/20     Page 2 of 2




                It is hereby respectfully requested that the Order attached to the Motion be entered at the

         earliest convenience of the Court.


         Dated: April 23, 2020                YOUNG CONAWAY STARGATT & TAYLOR, LLP
                Wilmington, Delaware
                                              /s/ Jordan E. Sazant
                                              James L. Patton, Jr. (No. 2202)
                                              Robert S. Brady (No. 2847)
                                              Michael R. Nestor (No. 3526)
                                              Joseph M. Barry (No. 4221)
                                              Ryan M. Bartley (No. 4985)
                                              Shane M. Reil (No. 6195)
                                              Jordan E. Sazant (No. 6515)
                                              Rodney Square
                                              1000 North King Street
                                              Wilmington, Delaware 19801
                                              Telephone: (302) 571-6600
                                              Facsimile: (302) 571-1253
                                              Email: jpatton@ycst.com
                                                      rbrady@ycst.com
                                                      mnestor@ycst.com
                                                      jbarry@ycst.com
                                                      rbartley@ycst.com
                                                      sreil@ycst.com
                                                      jsazant@ycst.com

                                              Counsel to the Debtors and Debtors in Possession




26389133.1

                                                         2
